Gray, C. J.
The note in suit is not of the nature of a common promissory note payable on demand, upon which the bringing of an action would be a sufficient demand, and the cause of action would accrue as soon as the note was made. It is a deposit note, by which the maker, in consideration of a policy of insurance issued to him, promises to pay to the insurance company or its treasurer the whole or any part of the note when required; the defendant was not bound to pay any part of the note untu the company required him and other makers of similar notes to do so i and the statute of limitations did not begin to run before the laying of an assessment. Long Pond Ins. Co. v. Houghton, 6 Gray, 77. Appleton Ins. Co. v. Jesser, 5 Allen, 446.

Exceptions overruled.